  Case: 2:17-cr-00146-ALM Doc #: 120 Filed: 04/03/19 Page: 1 of 4 PAGEID #: 2287



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

UNITED STATES OF AMERICA

       V.                                               Case No. 2-17-CR-0146
                                                        JUDGE ALGENON L. MARBLEV
DARRELL L. BRYANT,

               Defendant.


                                      OPINION & ORDER


       This matter comes before the Court on Defendant Darrell Bryant's Motion for Judgment

of Acquittal. (ECF No. 96). The United States filed a response in opposition. (ECF No. 101). For

the reasons that follow, Defendant's Motion is DENIED.

                                I.      BACKGROUND


                                A. Procedural Background

       Defendants Darrell Bryantand Giffy Kusi,who are married, were each indicted in July

2017 on four counts of health care fraud and one count of conspiracy to commit health care

fraud. During trial in December2018, both Bryant and Kusi were found guilty on four counts:

the conspiracy charge and three of the four fraud charges. In January 2019, counsel for

Defendant Bryant filed the instant Rule 29 Motion for Judgment of Acquittal. As such, this Court

now discusses the case of Defendant Bryant individually.

                                     B. Factual Background

       Defendant is a licensed pharmacist in the State of Ohio but holds no medical degree or

license. (ECF No. 79 at P). With Defendant Kusi, Mr. Bryant owned and operatedtwo clinics at

issue in this case: Health & Wellness Pharmacy (HWP), located on Blazer Parkway in Dublin,

Ohio; and Health & Wellness Medical Center (HWMC), originally located on BlazerParkway


                                                1
  Case: 2:17-cr-00146-ALM Doc #: 120 Filed: 04/03/19 Page: 2 of 4 PAGEID #: 2288



but laterlocated on Perimeter Drive in Dublin, Ohio. (ECFNo. 79 at T|2). On behalfof HWPand

HWMC, Defendant entered into contracts with the Ohio Departmentof Medicaid (ODM) and

CareSource, a Medicaid Managed Care Organization (MCO). (ECF No. 101 at 3). By these

contracts, Defendant agreed to be bound by the regulations goveming the Medicaid program.

(ECF No. 79 at US).

       The Indictment alleged Defendant was billing Medicaid for treatments that were not

provided, was providing treatments and creams that were not medically necessary, and was

billing for counseling services that were not provided or were not provided in accordance with

the billing regulations. The jury convicted Defendant of the conspiracy charge and on three

counts of health care fraud. The Motion for Judgment of Acquittal was timely filed.

                                    n.      LAW & ANAYSIS


       Under Federal Rule of Criminal Procedure 29(a), a court must enter judgment of acquittal

of "any offense for which the evidence is insufficient to sustain a conviction." Fed. R. Crim. P.

29(a). A defendant may make a Rule 29 motion at the close of the government's evidence, at the

close of all the evidence, or within 14 days after a guilty verdict. See Fed. R. Crim. P. 29(a), (c).

       For a defendant to prevail on a motion for judgment of acquittal, a court must find, "after

viewing the evidence in the light most favorable to the prosecution," that no "rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt" United States

V. Smith, 749 F.3d 465,476 (6th Cir. 2014) (citing Jackson v. Virginia, 443 U.S. 307 (1979)).

"Reversal of a conviction is warranted only if, viewing the record as a whole, the judgment is not

supported by substantial and competent evidence." Id. at 477 (internal quotation marks omitted).

This is a "very heavy burden" for a defendant to meet. United States v. Jones, 641 F.3d 706, 710

(6th Cir. 2011) (internal citation omitted). Rather than "weigh[ing] the evidence, assess[ing] the
  Case: 2:17-cr-00146-ALM Doc #: 120 Filed: 04/03/19 Page: 3 of 4 PAGEID #: 2289



credibility of witnesses, or substitut[ing its] judgment for that of the jury," a coiut must "draw all

available inferences and resolve all issues of credibility in favor of the jury's verdict." United

States V. Salgado, 250 F.3d 438,446 (6th Cir. 2001) (internal citations omitted).

       In this case, Defendant's motion is denied because there is "substantial and competent

evidence" supporting the jury's verdict.

       Defendant's motion focuses on Counts Four and Five. Count Four alleged Defendant

"submitt[ed] fraudulent claims to Medicaid for individual counseling services that were not

provided, or provided in a group setting." (ECF No. 4 at      94-95). Defendant argues that

Special Agent (SA) Morse, called by the prosecution, "testified very generally concerning billing

codes, but the testimony did not provide competent evidence of specific, detailed requirements of

the billing codes used." (ECF No. 96 at 3). But SA Morse, along with an earlier witness, Mr.

Steve Smith, testified about the requirements of the specific billing codes used by Defendant. In

addition, the prosecution introduced a video taken by a patient at the clinic. The video shows the

patient. Client 2, fill out paperwork, sit briefly with a counselor, and then sit and color. On the

datethe video was taken, HWMC billed for counseling session ostensibly provided to Client 2,

butthe video shows no such counseling session take place. (ECF No. 101 at 10). Taking this

evidence in the light most favorable to the prosecution, thejury's verdict of guilty is supported

by substantial evidence.

       Defendant's motion alsodiscusses Count Five. Defendant wasconvicted of billing for

"counseling services by unqualified individuals, when there was no proper supervising
physician, in connection with the delivery of, or payment for, healthcare benefits, items, or

services." (ECF No. 4 at ^96-91). Defendant argues the prosecution "failed to present evidence

to demonstrate which, if any, of the persons rendering counseling services were unqualified."
  Case: 2:17-cr-00146-ALM Doc #: 120 Filed: 04/03/19 Page: 4 of 4 PAGEID #: 2290



(ECF No. 96at 4). However, at trial, the United States called Mr. Smith, who testified about the

billing code 90838. Mr. Smith testified that 90838 is anadd-on code: to bill it appropriately, the
counseling should be provided by the same medical professional who performed the office visit.

In addition, properly billing 90838 requires sixty minutes of counseling. Several former patients

from the clinics testified that Defendant represented himself as a physician, despite having no

medical degree. They testified they called him "Dr. Bryant."Former employees of the clinic also

testified that they did not have the qualifications necessary for a 90838 billing, nor were they

supervised by such a person. The prosecution further presented evidence that the total time the

clinic billed for summed to more than twenty-four hours per day. As to Count Five, the jury's

verdict is supported by substantial evidence.

          With respect both to the Counts raised by Defendant in his motion, and to the others on

which he was convicted, this Court finds the verdict is supported by "substantial and competent

evidence" and a rational trier of fact "could have found the essential elements of the crime

beyond a reasonable doubt." This Court accordingly will not substitute its judgment for the

jury's.

                                      III.    CONCLUSION

          Forthe foregoing reasons. Defendant Bryant's Motion for Judgment of Acquittal is

DENIED.



          IT IS SO ORDERED.


                                                              s/Algenon L. Marblev
                                                              ALGENON L. MARBLEY
                                                              United States District Judge
          Dated: April 3,2019
